United States Court of Appeals
                               For the First Circuit


No. 05-1591

                                 GENARO QUILES-QUILES,
                                    Plaintiff, Appellant,

                                              v.

                  WILLIAM J. HENDERSON, POSTMASTER GENERAL,
                        UNITED STATES POSTAL SERVICE,
                                Defendant, Appellee.


                                          ERRATA


       The opinion of this court, issued on February 21, 2006, should be amended as follows:

On page 6, line 2, replace "303 F.2d 387" with "303 F.3d 387"